Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			  ATTACHMENT TO ADVISORY ACTION
Applicant asserts that the after final amendments directed to glass flakes comprising a composition comprising a combination of claim 1 with claims 5, 6, 7 or 12 had not been rejected, but none of the rejected claims had such claimed limitations.  The glass flakes was claimed only in claim 18 (claim 17 recites it is alternative) depending on claim 1 and it would be impossible to consider/reject such non-exiting claims/limitations (i.e. glass flakes comprising combination of claim 1 with claims 5, 6, 7 or 12) at the time of the final rejection.  Thus, the after final amendments will not be entered.
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 14, 2022                                                     /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762